Case: 19-51184     Document: 00515753598          Page: 1    Date Filed: 02/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                   No. 19-51184                    February 23, 2021
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Julian Rosas Garza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:17-CR-391-16


   Before Jolly, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          Julian Rosas Garza received a combined sentence of 480 months of
   imprisonment on three different counts of conviction. On appeal, he argues
   the sentence was substantively unreasonable. He also argues that several
   procedural errors occurred, particularly that evidence of an uncharged
   offense of murder was introduced at sentencing. We AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51184      Document: 00515753598          Page: 2   Date Filed: 02/23/2021




                                    No. 19-51184


              FACTUAL AND PROCEDURAL BACKGROUND
          Garza and several codefendants were indicted for offenses related to
   their activities as members of the Texas Mexican Mafia (“TMM”). Garza
   was charged with: (1) conspiracy to interfere with commerce by extortion;
   (2) conspiracy to distribute and possess with intent to distribute a controlled
   substance; and (3) being a felon in possession of firearms in and affecting
   commerce. 18 U.S.C. §§ 1951, 922; 21 U.S.C. §§ 841, 846. Garza pled guilty
   to each of the three counts without the benefit of a plea agreement.
          The latter two charges were grouped together as Count Group 1. We
   detail the presentence report’s analysis of Count Group 1, as the issues before
   us are centered around it. The probation officer assigned Garza a base
   offense level of 38 on Count Group 1.              Garza received two-level
   enhancements for each of the following: (1) he used firearms while collecting
   extortion payments; (2) he participated in or ordered multiple violent home
   invasions; and (3) the TMM distributed controlled substances in Texas
   Department of Criminal Justice and Bureau of Prisons facilities both during
   the conspiracy and while this case was pending. He received a three-level
   enhancement because he was a manager or supervisor in a criminal activity
   that involved five or more participants or was otherwise extensive.
          Importantly for one issue on appeal, information about Garza’s
   involvement in the murder of a rival drug dealer, Cesar Frausto, was
   contained in the presentence report. The Guideline calculation did not,
   however, include a cross reference for the murder. Instead, it only included
   the lesser enhancement for using violence or making threats of violence in
   connection with the home invasion robberies. See U.S.S.G. § 2D1.1(b)(2).
   Nonetheless, in addition to the information about the murder contained in
   the presentence report, witnesses testified at sentencing regarding Garza’s
   role in the murder. The probation officer calculated the range under the




                                         2
Case: 19-51184      Document: 00515753598          Page: 3     Date Filed: 02/23/2021




                                    No. 19-51184


   Guidelines as 240 months on the first charge, life imprisonment on the
   second, and 120 months on the third.
          Garza filed several objections to the presentence report and requested
   a variance below the Guideline range. The district court overruled those
   objections following a hearing on them at sentencing. After resolving Garza’s
   objections to the presentence report, the district court heard testimony and
   received evidence related to Frausto’s murder.
          The district court adopted the presentence report and sentenced
   Garza to 240 months of imprisonment on the first charge, 480 months on the
   second, and 120 months on the third, to run concurrently, for a total of 480
   months of imprisonment. Garza objected “to the Court’s determination of
   the [G]uidelines.” The district court noted and overruled any objections
   Garza had to the Guideline calculations. Although Garza did not mention
   the substantive reasonableness of the sentence, the district court noted and
   overruled “any objection [Garza had] to the sentence as being
   unreasonable.” Garza filed a timely notice of appeal.


                                  DISCUSSION
          Garza argues that his sentence is both procedurally and substantively
   unreasonable. We “must first ensure that the district court committed no
   significant procedural error, . . . [and,] [a]ssuming that the district court’s
   sentencing decision is procedurally sound, [we] then consider the substantive
   reasonableness of the sentence imposed under an abuse-of-discretion
   standard.” Gall v. United States, 552 U.S. 38, 51 (2007).
   I.     Procedural unreasonableness
          Garza raises three issues relating to procedural unreasonableness. He
   claims: (1) the district court did not provide his counsel with a meaningful




                                          3
Case: 19-51184       Document: 00515753598           Page: 4    Date Filed: 02/23/2021




                                      No. 19-51184


   opportunity to speak at his sentencing; (2) the district court erred by allowing
   Government witnesses to testify at sentencing to Garza’s involvement in a
   murder; and (3) the district court erred by applying a three-level sentencing
   enhancement based on Garza’s managerial role in the offense.
          Of the procedural issues, Garza objected at sentencing only to the
   admission of unreliable hearsay testimony regarding the murder and the
   sentence enhancement. For issues for which an objection was made, the
   court reviews the “district court’s interpretation and application of the
   Guidelines de novo, and reviews findings of fact for clear error.” United States
   v. Valdez, 726 F.3d 684, 692 (5th Cir. 2013); Fed R. Crim. P. 51(a). “A
   factual finding is not clearly erroneous if it is plausible in light of the record
   as a whole,” and this court “will find clear error only if a review of the record
   results in a definite and firm conviction that a mistake has been committed.”
   See United States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013) (quotation
   marks omitted).
          For those issues to which Garza did not contemporaneously object,
   we review for plain error. See Puckett v. United States, 556 U.S. 129, 135
   (2009). Under plain-error review, we may grant relief when the district
   court’s procedure erroneously diverged from a legal rule that is “clear or
   obvious” and not “subject to reasonable dispute.” Id. We also must
   determine that the error affected the defendant’s “substantial rights,”
   meaning that it “affected the outcome of the district court proceedings.” Id.
   (quoting United States v. Olano, 507 U.S. 725, 734 (1993)). Even then, the
   court has discretion that “ought to be exercised only if the error seriously
   affect[s] the fairness, integrity or public reputation of judicial proceedings.”
   Id. (alteration in original) (quotation marks omitted).




                                           4
Case: 19-51184      Document: 00515753598            Page: 5   Date Filed: 02/23/2021




                                      No. 19-51184


          A.      Counsel’s ability to comment on the presentence report
          Garza argues that the district court prevented him from presenting to
   the district court matters related to sentencing in violation of Federal Rule of
   Criminal Procedure 32. He frames it as an allocution error, but it actually
   occurred at the part of sentencing where Garza made objections to the
   presentence report. Still, Rule 32 requires the court at sentencing to “allow
   the parties’ attorneys to comment on the probation officer’s determinations
   and other matters relating to an appropriate sentence.” Fed. R. Crim. P.
   32(i)(1)(C).
          The record reflects that the district court was especially familiar with
   the arguments surrounding the drug-quantity calculation underlying the base
   offense level for this conspiracy.          The district court listened to and
   considered Garza’s objections. In making his objection to the base offense
   level, counsel stated:
          I understand this Honorable Court has heard this so many
          times that I’m probably not going to contribute anything new.
          And in that vein, I would like to adopt any arguments
          codefendants’ counsel have made in regard to drug quantity.
          Lots of very experienced attorneys have argued this issue
          before this Honorable Court, and so I wouldn’t want to pass up
          an opportunity to adopt those arguments, if this Court would
          allow that.
   The district court agreed, allowing counsel to continue, but it did not agree
   to allow a witness to testify about the drug-quantity calculation. Because the
   district court had already heard these arguments “about 25 different times”
   from defendants in the same case, we see no error in the district court’s
   decision that it need not hear from a witness who would reiterate the basis for
   the drug-quantity calculation. See United States v. Narvaez, 38 F.3d 162, 165
   (5th Cir. 1994).     Garza has not demonstrated that the district court




                                           5
Case: 19-51184          Document: 00515753598               Page: 6       Date Filed: 02/23/2021




                                            No. 19-51184


   committed a clear or obvious violation of Rule 32(i)(1)(C) by refusing to
   entertain repetitive witness testimony. See Puckett, 556 U.S. at 135.
          B.         Testimony regarding murder
          Garza challenges the testimony at sentencing of three Government
   witnesses regarding the murder of the rival drug dealer, Cesar Frausto. He
   asserts: (1) the testimony was unreliable hearsay; (2) the recess in
   proceedings did not provide the defense with enough time to prepare to
   cross-examine the witnesses; and (3) the district court should have made a
   Rule 32(i)(3)(B) 1 ruling on the murder.
          Because Garza objected in district court to the reliability of hearsay
   testimony related to the murder in determining the sentence, this court
   reviews the district court’s interpretation and application of the Guidelines
   de novo and reviews its findings of fact for clear error. See Valdez, 726 F.3d at
   692. Garza correctly acknowledges that, in “making factual findings for
   sentencing purposes, the district court may consider any evidence which
   bears sufficient indicia of reliability to support its probable accuracy,
   including hearsay evidence.” United States v. Nava, 624 F.3d 226, 230–31
   (5th Cir. 2010) (quotations marks and citation omitted).
          First, Garza argues that the witnesses were not credible. The district
   court, however, explicitly found that the witness testimony regarding the
   murder was credible. Credibility findings at sentencing “are peculiarly
   within the province of the trier-of-fact.” United States v. Sotelo, 97 F.3d 782,
   799 (5th Cir. 1996). Thus, we will defer to a district court’s credibility
   determination. United States v. Goncalves, 613 F.3d 601, 609 (5th Cir. 2010).
   Garza’s arguments before this court do not provide any basis for overturning



          1
              Garza’s brief cites to Rule 32(i)(3)(A), but this appears to be a mistake.




                                                  6
Case: 19-51184       Document: 00515753598            Page: 7   Date Filed: 02/23/2021




                                      No. 19-51184


   the district court’s credibility determination. See id. Consequently, we do
   not do so here.
          Second, Garza argues that he was given insufficient time to prepare
   for the Government’s witnesses. The district court provided Garza with a
   two-and-a-half-hour recess to prepare. Garza did not object in district court
   to the length of the recess as insufficient to prepare; therefore, we review this
   issue for plain error. See Puckett, 556 U.S. at 135. The record shows that
   Garza’s counsel knew that the murder would be a contested issue at
   sentencing and that he had “several lengthy visits” with the Government,
   during which he was able to review certain relevant documents. Review of
   the cross-examinations conducted by counsel does not indicate a lack of
   preparedness; rather, counsel effectively challenged the witnesses’
   credibility, their motives, and their lack of first-hand knowledge of the
   murder. Garza has not demonstrated that the district court committed a clear
   or obvious error regarding the length of the recess or that any such error
   affected his substantial rights. See id. at 135.
          Third, Garza argues that the district court erred by not making a Rule
   32(i)(3)(B) ruling “stating [that the court] was not going to listen to the
   murder witnesses.”       As with the credibility challenge to the murder
   testimony, Garza did not preserve his argument that the district court should
   have made a Rule 32 ruling. We review for plain error. See Puckett, 556 U.S.
   at 135. This rule requires that the district court “must — for any disputed
   portion of the presentence report or other controverted matter — rule on the
   dispute or determine that a ruling is unnecessary either because the matter
   will not affect sentencing, or because the court will not consider the matter
   in sentencing.” Fed. R. Crim. P. 32(i)(3)(B).
          In none of our precedents have we examined the scope of Rule
   32(i)(3)(B) or addressed whether the definition of “other controverted




                                            7
Case: 19-51184      Document: 00515753598           Page: 8    Date Filed: 02/23/2021




                                     No. 19-51184


   matter” is expansive and includes any issue challenged at sentencing. Given
   the lack of controlling authority supporting the application of Rule
   32(i)(3)(B) to matters outside the presentence report, any error by the district
   court in not making the requested ruling was not clear or obvious. See Puckett,
   556 U.S. at 135. Furthermore, Garza has not demonstrated that the ruling
   would have altered the outcome of the proceedings. See id. at 135.
          Though the district court did not explicitly state it would not consider
   the murder, the record does support that the district court did not rely on the
   murder evidence in any meaningful way. For example, the district court
   stated in response to the Government’s evidence of Frausto’s murder:
          [F]rom a fairness standpoint, not only to the defendant, but
          more importantly to the victim and the family, . . . [if] the state
          wants to try a murder case, let them try the murder case, and
          let’s have a full adjudication of the murder case, and if he can
          be found guilty of the murder case beyond a reasonable doubt,
          so be it. But, you know, you’re trying a murder case in this drug
          conspiracy.
   This demonstrates the district court’s reluctance to consider the murder in
   sentencing Garza.
          The district court’s sentence of 40 years’ imprisonment also supports
   that it gave little consideration to the murder. The Guideline range for Count
   2 was life, and the Government asked the district court to give 60 years’
   imprisonment. Other defendants in the case had received sentences of 20–
   40 years. The Government even argued that Garza’s culpability was “much
   worse than” that of one defendant who had received 52 years. Garza has not
   met his burden under plain-error review to show that any Rule 32 failure by
   the district court prejudiced him.




                                          8
Case: 19-51184      Document: 00515753598           Page: 9    Date Filed: 02/23/2021




                                     No. 19-51184


          C.     Three-level enhancement
          Garza preserved his argument that he should receive a two-level
   enhancement based on his leadership role in the offense pursuant to Section
   3B1.1(c) of the Guidelines instead of a three-level enhancement under
   Section 3B1.1(b), so we review the district court’s factual finding for clear
   error. See Zuniga, 720 F.3d at 590. The record supports that Garza exercised
   control over at least one other member of the conspiracy. See United States
   v. Delgado, 672 F.3d 320, 345 (5th Cir. 2012) (en banc); U.S.S.G. § 3B1.1(b)
   cmt. n.2. Additionally, Garza managed drugs belonging to the conspirators
   and directed the activities of other conspirators. See Delgado, 672 F.3d at 345.
   Therefore, the district court did not clearly err by finding facts that justified
   a three-level enhancement based on Garza’s role in the offense. See id.;
   U.S.S.G. § 3B1.1(b) cmt. n.2.
   II.    Substantive unreasonableness
          In his final argument, Garza challenges the substantive reasonableness
   of his sentence. Because he argued in favor of a lower sentence in the district
   court, this court reviews the sentence imposed under an abuse-of-discretion
   standard and considers the totality of the circumstances. See Holguin-
   Hernandez v. United States, 140 S. Ct. 762, 766–67 (2020); Gall, 552 U.S. at
   51. In reviewing substantive reasonableness, we presume that a sentence
   within or below the applicable Guideline range is reasonable. See United
   States v. Simpson, 796 F.3d 548, 557 (5th Cir. 2015).
          Though Garza’s appellate brief sets forth the correct law regarding the
   presumption of reasonableness and how a defendant might overcome that
   presumption, he articulates no substantive challenge to the reasonableness of
   the sentence. His challenge consequently fails. AFFIRMED.




                                           9